              Case 2:20-cv-00421-RSM Document 44 Filed 11/10/20 Page 1 of 3




 1                                                             THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     STEVEN BENANAV, on behalf of himself and                Case No. 2:20-cv-00421-RSM
10   all others similarly situated, et. al.
                                                             ORDER GRANTING STIPULATED
11          Plaintiffs,                                      MOTION TO EXTEND DEADLINES

12   vs.

13   HEALTHY PAWS PET INSURANCE LLC,

14          Defendant.

15
            For the reasons set forth in the stipulated motion submitted by Plaintiffs Steven Benanav,
16
     Monica Kowalski and Katherine Thomas (“Plaintiffs”) and Defendant Healthy Paws Pet
17
     Insurance LLC (“Healthy Paws”) (together with Plaintiffs, the “Parties”), the Court sets
18
     Plaintiffs’ deadline to file their Second Amended Complaint as November 23, 2020.
19
            Dated this 10th day of November, 2020.
20

21

22

23
                                                       A
                                                       RICARDO S. MARTINEZ
24                                                     CHIEF UNITED STATES DISTRICT JUDGE

25

26

27


      [PROPOSED] ORDER GRANTING STIPULATED MOTION TO                 TURKE & STRAUSS, LLP
      EXTEND DEADLINES                                               613 Williamson Street #201
      (2:20-CV-00421-RSM)                                               Madison, WI 53703
                                                                           608.237.1775
              Case 2:20-cv-00421-RSM Document 44 Filed 11/10/20 Page 2 of 3




 1
     Presented by
 2

 3

 4   /s/ Samuel J. Strauss                             /s/ Alicia Cobb
     Samuel J. Strauss, WSBA #46971                    Alicia Cobb, WSBA #48685
 5   TURKE & STRAUSS LLP                               QUINN EMANUEL URQUHART &
     936 North 34th Street, Suite 300                  SULLIVAN, LLP
 6
     Seattle, Washington 98103-8869                    600 University Street, Suite 2800
 7   Phone (608) 237-1775                              Seattle, Washington 98101-4123
     Fax (608) 509-4423                                Phone (206) 905-7000
 8                                                     Fax (206) 905-7100
     Stan M. Doerrer (pro hac vice)                    aliciacobb@quinnemanuel.com
 9   950 N. Washington Street
10   Alexandria, VA 22314                              Richard I. Werder, Jr. (pro hac vice)
     Phone (703) 348-4646                              QUINN EMANUEL URQUHART &
11   stan@doerrerlaw.com                               SULLIVAN, LLP
     LAW OFFICE OF STAN DOERRER PLLC                   51 Madison Avenue
12                                                     New York, New York 10010
     Jeffrey D. Kaliel (pro hac vice)                  Phone (212) 849-7231
13   Sophia Goren Gold (pro hac vice)                  Fax (212) 849-7100
                                                       rickwerder@quinnemanuel.com
14   1875 Connecticut Avenue NW, 10th Floor
     Washington, D.C. 20009                            Stephen A. Broome (pro hac vice)
15   Phone (202) 350-4783                              QUINN EMANUEL URQUHART &
     jkaliel@kalielpllc.com                            SULLIVAN, LLP
16   sgold@kalielpllc.com                              865 S. Figueroa St., 10th Floor
     KALIEL PLLC                                       Los Angeles, California 90017
17                                                     Phone (213) 443-3285
     Attorneys for Plaintiffs                          Fax (213) 443-3100
18                                                     sb@quinnemanuel.com
19
                                                       Attorneys for Defendant Healthy Paws Pet
20                                                     Insurance LLC

21

22

23

24

25

26

27


      [PROPOSED] ORDER GRANTING STIPULATED MOTION TO              TURKE & STRAUSS, LLP
      EXTEND DEADLINES                                            613 Williamson Street #201
      (2:20-CV-00421-RSM) - 2                                        Madison, WI 53703
                                                                        608.237.1775
              Case 2:20-cv-00421-RSM Document 44 Filed 11/10/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2          I hereby certify that on November 9, 2020 I caused a true and correct copy of the

 3   foregoing to be filed in this Court’s CM/ECF system, which sent notification of such filing to

 4   counsel of record.

 5
                                                       /s/ Samuel J. Strauss
 6                                                     Samul J. Strauss, WSBA #46971
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


      [PROPOSED] ORDER GRANTING STIPULATED MOTION TO                 TURKE & STRAUSS, LLP
      EXTEND DEADLINES                                               613 Williamson Street #201
      (2:20-CV-00421-RSM) - 3                                           Madison, WI 53703
                                                                           608.237.1775
